NUMBER 13-11-00090-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

JORGE ALBERTO MARTINEZ,                                                     Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On Appeal from the 347th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                  Memorandum Opinion Per Curiam

      Appellant, Jorge Alberto Martinez, pro se, filed a notice of appeal on February 10,

2011, from a criminal case currently pending against him in the 347th District Court of

Nueces County, Texas. We dismiss the appeal.
       A defendant's notice of appeal must be filed within thirty days after the trial court

enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal which

complies with the requirements of Rule 26 is essential to vest the court of appeals with

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal

is not timely perfected, a court of appeals does not obtain jurisdiction to address the

merits of the appeal. Id. Under those circumstances it can take no action other than to

dismiss the appeal. Id.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.–Fort Worth 1996, no pet.). Exceptions to the general rule include:

(1) certain appeals while on deferred adjudication community supervision, Kirk v. State,

942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to

reduce bond, TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals

from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex.

App.--Dallas 1998, no pet.); McKown, 915 S.W.2d at 161.

       Our review of the documents before the Court shows that appellant’s case is still

pending in the trial court and it does not reveal any appealable orders entered by the trial

court within thirty days before the filing of appellant's notice of appeal. Moreover, the

notice of appeal cannot be construed as premature because it was filed before the trial

court has made a finding of guilt or has received a jury verdict. See TEX. R. APP. P.

27.1(b).

       The Court, having examined and fully considered the notice of appeal and motions

filed by appellant, is of the opinion that there is not an appealable order and this Court



                                             2
lacks jurisdiction over the matters herein. Accordingly, this appeal is DISMISSED for

lack of jurisdiction. All pending motions are DISMISSED as moot.

                                                          PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed
the 10th day of March, 2011.




                                         3